Fourth Court of Appeals
                                           San Antonio, Texas
                                                    July 12, 2019

                                               No. 04-19-00424-CR

                                                 Steven ROBLES,
                                                     Appellant

                                                           v.

                                              The STATE of Texas,
                                                    Appellee

                       From the 175th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2017CR7479
                           Honorable Catherine Torres-Stahl, Judge Presiding


                                                   ORDER
        The trial court imposed sentence in Cause No. 2017CR7479 on August 23, 2018.
Because appellant did not file a motion for new trial, the notice of appeal was due to be filed on
September 22, 2018. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the
notice of appeal was due on October 7, 2018. TEX. R. APP. P. 26.3. On May 16, 2019, appellant
filed a Motion for Leave to File a Late Notice of Appeal, and on June 17, 2019, appellant filed a
Notice of Appeal from Negotiated Plea. Because appellant did not timely file a notice of appeal
or timely file a motion for extension of time, we lack jurisdiction over this appeal. See Olivo v.
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). [1]

       We, therefore, ORDER appellant to show cause on or before July 29, 2019 why this
appeal should not be dismissed for lack of jurisdiction.




[1]
   We also note the trial court’s certification in this appeal states that “this criminal case is a plea-bargain case, and
the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain, and the punishment
assessed did not exceed the punishment recommended by the prosecutor and agreed to by the defendant; therefore,
the trial court’s certification accurately reflects that the criminal case is a plea-bargain case. See TEX. R. APP. P.
25.2(a)(2). Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be dismissed if a
certification that shows the defendant has a right of appeal has not been made part of the record under these rules.”
TEX. R. APP. P. 25.2(d).
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court